NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-1958-18

IN THE MATTER OF THE
REVOCATION OF THE
PERMIT FOR DIRECT
ACCESS TO ROUTE 206
FOR BLOCK 2501, LOT 39,
HAMPTON TOWNSHIP,
SUSSEX COUNTY.
_________________________

                Argued April 6, 2022 – Decided July 5, 2022

                Before Judges Whipple, Geiger, and Susswein.

                On appeal from the New Jersey Department of
                Transportation.

                Sylvia Zika, appellant, argued the cause pro se.

                David M. Kahler, Deputy Attorney General, argued the
                cause for respondent New Jersey Department of
                Transportation (Matthew J. Platkin, Acting Attorney
                General, attorney; Melissa H. Raksa, Assistant
                Attorney General, of counsel; David M. Kahler, on the
                brief).

PER CURIAM
      Plaintiff, Sylvia Zika, appeals from the November 21, 2018 final agency

decision by the Commissioner of the Department of Transportation (DOT)

revoking access to her property on Route 206 in Hampton Township via a

driveway that DOT determined to be unsafe. 1 The matter was heard as a

contested case by an Administrative Law Judge (ALJ). After lengthy discovery

proceedings and a two-day evidentiary hearing, on August 23, 2018, the ALJ

issued a twenty-eight page initial decision upholding the DOT's determination

that the driveway no longer complied with DOT safety requirements. After

reviewing the ALJ's initial decision and exceptions taken by both parties, the

Commissioner adopted the ALJ's findings of fact and conclusions of law. The

Commissioner concluded that plaintiff's original driveway had safety violations

and that alternative access provided by an easement, on adjacent property owned

by Lowe's Cos., Inc., was reasonable. Plaintiff raises numerous contentions,

including that the final agency decision is arbitrary and capricious.     After

carefully reviewing the record in light of the arguments of the parties and the

governing legal principles, we affirm substantially for the reasons set forth in

both the ALJ's initial decision and the Commissioner's final agency decision.


1
  We heard oral argument in this appeal back-to-back with Zika v. Lowe's Cos.,
Inc., No. A-961-18. Both appeals arise from a dispute concerning the driveway.


                                                                          A-1958-18
                                       2
                                        I.

      We presume the parties are familiar with the pertinent facts and lengthy

procedural history, which need only be briefly summarized in this opinion. We

discern from the record the following sequence of relevant events.

      Plaintiff owns commercial property in Hampton Township that is used for

her dental practice. The driveway on her property, providing access to and from

State Highway Route 206, has been in use for approximately seventy-five years.

In June 2001, DOT determined that the left turn from the intersection of

Northbound Route 206 and Cherry Lane into plaintiff's driveway was consistent

with protocols at other locations in the vicinity and that no action was required.

      Lowe's purchased property on Hampton House Road and applied to

Hampton Township (Township) for site plan approval to build a home

improvement warehouse store. DOT issued a permit to Lowe's to construct a

driveway known as Town Center Drive that provided access from the Lowe's

warehouse store to Route 206. The Township's approval of Lowe's' site plan

required closure of plaintiff's driveway.




                                                                            A-1958-18
                                        3
      On October 31, 2008, counsel for Lowe's contacted plaintiff seeking

access to ten feet of her property to construct a driveway connecting her property

to Town Center Drive. After negotiations, on November 20, 2008, plaintiff and

Lowe's signed an agreement detailing the terms of the new driveway.2 The

agreement provided: plaintiff would grant access to Lowe's to ten feet of her

property to construct a connection from her property to Town Center Drive;

Lowe's would clear all brush and overgrown trees to provide a clear line-of-sight

of plaintiff's property; Lowe's would remove plaintiff's original driveway;

Lowe's would grant plaintiff a perpetual easement for a right-of-way across

defendant's property; Lowe's was responsible for all costs associated with

constructing the new driveway and removing the old driveway; Lowe's would

pay plaintiff $4,000; plaintiff could place two signs on the area of the easement;

Lowe's would install "conduit pipe as designated on the attached plan with pull

string;" and plaintiff was responsible for designing, constructing and obtaining

all permits for the signs.

      In August 2013, a driveway closure plan for plaintiff's driveway was

submitted to and accepted by DOT. On September 23, 2014, DOT initiated



2
  A dispute between plaintiff and Lowe's concerning this agreement is addressed
in the back-to-back appeal, Zika v. Lowe's Companies, Inc., No. A-961-18.
                                                                            A-1958-18
                                        4
revocation procedures for plaintiff's driveway and provided an access plan

whereby plaintiff would have access to her property via Town Center Drive. On

April 7, 2015, and June 30, 2015, DOT representatives met with plaintiff to

discuss the revocation of her driveway access. On September 9, 2015, plaintiff

was informed by letter that DOT was revoking her driveway access because her

existing driveway violated N.J.A.C. 16:47-1.1 to -14.1, the New Jersey State

Highway Access Management Code (the Code). Specifically, DOT maintained

that her existing driveway violated N.J.A.C. 16:47-3.5(e)(6), ("access located

along the full width of an exclusive left turn lane") and N.J.A.C. 16:47-3.8(k)(3)

("corner clearance less than 100 feet to a signalized intersection"). The DOT

letter advised that plaintiff would be provided access to Route 206 via Town

Center Drive.

      Plaintiff administratively appealed DOT's determination to revoke access

to her existing driveway. As we have noted, the matter was handled as a

contested case and was transferred to the Office of Administrative Law (OAL),

resulting in the ALJ's initial decision and, ultimately, the affirmance of the initial

decision by the Commissioner as a final agency decision. This appeal followed.

      Plaintiff raises the following contentions for our consideration:

             POINT I


                                                                                A-1958-18
                                          5
DOT'S REVOCATION OF ACCESS DOES NOT
COMPORT WITH LAW, AND THEREFORE, IS
ARBITRARY,      CAPRICIOUS      AND
UNREASONABLE.

A.   THE ACCESS DOES NOT VIOLATE N.J.A.C.
     16:47-3.8(K)(3).

B.   THE ACCESS DOES NOT VIOLATE N.J.A.C.
     16:47-3.5(E)(6).

C.   REVOCATION OF ALL DIRECT PUBLIC
     ACCESS TO A LOT DOES NOT COMPLY
     WITH NEW JERSEY MUNICIPAL LAND USE
     LAW [(MLUL)], N.J.S.A. 40:55D-35, AND
     THEREFORE, MUST BE DENIED.

D.   "LAND USE AND TRANSPORTATION ARE
     INEXTRICABLY LINKED."

E.   REVOCATION OF ALL DIRECT PUBLIC
     ACCESS TO A LOT DOES NOT COMPLY
     WITH THE NEW JERSEY HIGHWAY
     ACCESS MANAGEMENT ACT, N.J.S.A. 27:7-
     89 TO -98.

F.   SYLVIA'S    DRIVEWAY      HAS     NO
     VIOLATIONS.

POINT II

THE FINAL AGENCY DECISION MUST BE
REVERSED BECAUSE THE ALTERNATIVE
ACCESS IS NOT REASONABLE.

A.   DOT'S PROPOSED ALTERNATE ACCESS
     DOES NOT COMPORT WITH MLUL, N.J.S.A.
     40:55D-35.

                                             A-1958-18
                    6
B.   DOT FAILED TO CONSIDER SAFETY
     IMPLICATIONS  OF  THE   PROPOSED
     ALTERNATIVE ACCESS ON SYLVIA AND
     PATIENTS.

C.   THE ALTERNATE ACCESS CHANGES THE
     LEGAL STATUS OF THE PROPERTY SO AS
     TO RESTRICT THE RIGHT TO USE, ENJOY
     AND IMPROVE ONE'S PROPERTY.

POINT III

APPELLANT DID NOT RECEIVE A HEARING IN
ACCORDANCE     WITH    DUE    PROCESS
REQUIREMENTS.

A.   TIMING OF NOTICE.

B.   APPLICATION   OF    THE   ELDRIDGE
     BALANCING TEST.

POINT IV

THE TAKING OF ALL DIRECT PUBLIC ACCESS
FROM AN ABUTTING PROPERTY TO AND FROM
A STATE HIGHWAY FOR THE ENTIRE EXTENT
OF THE FRONTAGE OR COMMON BOUNDARY IS
TAKEN BY EMINENT DOMAIN AND IS
COMPENSABLE      WHEN  THE   PROPOSED
ALTERNATIVE ACCESS HAS NO FRONTAGE ON
A PUBLIC STREET.

A.   LAWS GOVERNING RIGHTS OF PROPERTY
     OWNERS ABUTTING PUBLIC STREETS
     AND COMPENSATION FOR INJURY TO
     ONE'S ACCESS TO PROPERTY ARE FIRMLY
     ESTABLISHED.

                                           A-1958-18
                    7
POINT V

THE ADMINISTRATIVE HEARING DID NOT
COMPORT WITH DUE PROCESS OF LAW UNDER
THE NEW JERSEY CONSTITUTION AND THE
FOURTEENTH AMENDMENT OF THE U.S.
CONSTITUTION AND THE ADMINISTRATIVE
CODE.

A.   AN IMPARTIAL HEARING OFFICER.

     1.   THE JUDGE ERRED WHEN HE
          REFUSED TO MAKE A COMPLETE
          RECORD.

     2.   THE JUDGE INTENTIONALLY LIED
          ABOUT THE LAW TO DECEIVE
          SYLVIA.

     3.   THERE    ARE   INCONSISTENCIES
          BETWEEN STATEMENTS MADE BY
          THE ADMINISTRATIVE LAW JUDGE
          AND HIS ACTUAL RULINGS.

     4.   PROCEDURAL      DUE    PROCESS
          PROTECTIONS ARE MEANT TO GIVE
          ONE A FAIR AND FULL HEARING.

B.   OPPORTUNITY TO SUBMIT EVIDENCE

     1.   SUPPRESSION     OF  EVIDENCE
          FAVORABLE TO SLYVIA VIOLATES
          DUE PROCESS OF LAW.

     2.   BASIC    CRITERIA  USED    TO
          ESTABLISH WHETHER DUE PROCESS
          IS SATISFIED IS WHETHER THE

                                           A-1958-18
                    8
                        PROCEDURE WAS HISTORICALLY
                        REQUIRED       IN      LIKE
                        CIRCUMSTANCES.

            C.    OPPORTUNITY   TO             CROSS-EXAMINE
                  ADVERSE WITNESSES.

                  1.    DOT FAILED TO GIVE SYLVIA
                        TIMELY EXPERT TESTIMONY OF
                        DOT'S CHANGED GROUNDS FOR
                        REVOCATION AT THE HEARING.

                  2.    SYLVIA WAS STOPPED FROM CROSS-
                        EXAMINING DOT'S WITNESSES.

            D.    OPPORTUNITY TO CALL WITNESSES.

                                      II.

      Because we affirm substantially for the reasons explained in the ALJ's

thorough initial decision and the Commissioner's written final agency decision,

we need not address defendant's contentions at length.      We first consider

plaintiff's multi-faceted argument that the final agency decision should be

reversed because it was arbitrary and capricious. We begin our analysis by

acknowledging the legal principles governing this appeal, including the limited

scope of our review.

      Our review of a final agency decision is deferential, and we are mindful

of the Commissioner's expertise in matters relating to the safety requirements

pertaining to access to and from highways. Appellate courts will only reverse

                                                                         A-1958-18
                                      9
an agency decision that is arbitrary, capricious, or unreasonable, or was not

supported by the evidence in the record. Zimmerman v. Sussex Cnty. Educ.

Servs. Comm'n, 237 N.J. 465, 475 (2019).         An agency action is arbitrary,

capricious, or unreasonable if it violates the law, if the record does not contain

substantial evidence to support it, or if the agency conclusion could not

reasonably have been reached on a showing of the relevant factors. In re Carter,

191 N.J. 474, 482–83 (2007) (quoting Mazza v. Bd. of Trs., 143 N.J. 22, 25

(1995)).

      Turning to the substantive legal principles relevant to the present dispute,

the Act provides, in relevant part:

            a. The purpose of the State highway system is to serve
            as a network of principal arterial routes for the safe and
            efficient movement of people and goods in the major
            travel corridors of the State.

            b. The existing State highways which comprise the
            State highway system were constructed at great public
            expense and constitute irreplaceable public assets.

            c. The State has a public trust responsibility to manage
            and maintain effectively each highway within the State
            highway system to preserve its functional integrity and
            public purpose for the present and future generations.

            d. Land development activities and unrestricted access
            to State highways can impair the purpose of the State
            highway system and damage the public investment in
            that system.

                                                                            A-1958-18
                                       10
      e. Every owner of property which abuts a public road
      has a right of reasonable access to the general system
      of streets and highways in the State, but not to a
      particular means of access. The right of access is
      subject to regulation for the purpose of protecting the
      public health, safety and welfare.

      f. Governmental entities through regulation may not
      eliminate all access to the general system of streets and
      highways without providing just compensation.

      g. The access rights of an owner of property abutting a
      State highway must be held subordinate to the public's
      right and interest in a safe and efficient highway.

      h. It is desirable for the Department of Transportation
      to establish through regulation a system of access
      management which will protect the functional integrity
      of the State highway system and the public investment
      in that system.

      i. Areas characterized by extensive commercial activity
      oriented toward and dependent upon a State highway
      should not be classified by reason of that level of
      activity as urban environments for access management
      purposes, and where an area is also characterized by
      excessive driveway openings, excessive traffic
      congestion, excessive accident rates, or undesirably
      low average rates of speed the Department of
      Transportation should manage the State highway within
      the area to mitigate these nuisances.

      [N.J.S.A. 27:7-90 (emphases added).]

N.J.S.A. 27:7-91(c) requires DOT to establish in the code standards for



                                                                   A-1958-18
                                11
             (1) The geometric design of driveways and of
             intersections and interchanges with other streets and
             highways, (2) the desirability of constructing
             driveways and interchanges with grade separations, and
             (3) minimum and desirable spacing of driveways and
             intersections and interchanges.

      N.J.S.A. 27:7-94(a) authorizes the Commissioner to revoke a property

owner's driveway access, but only when alternative access is available. Before

revoking driveway access, the Commissioner must provide ninety days' notice

as well as a plan for the alternative access. N.J.S.A. 27:7-94(b). Under the

statutory framework, alternative access "exist[s] if the property owner enjoys

reasonable access to the general system of streets and highways in the State

. . . ." N.J.S.A. 27:7-94(c), and, in the case of

             property zoned or used for commercial purposes, access
             onto any parallel or perpendicular street, highway,
             easement, service road or common driveway, which is
             of sufficient design to support commercial traffic to the
             business or use, and is so situated that motorists will
             have a convenient, direct, and well-marked means of
             both reaching the business or use and returning to the
             highway . . . .

             [N.J.S.A. 27:7-94(c)(1) (emphases added).]

      Accordingly, N.J.S.A. 27:7-94(c) "establish[es] two criteria for

reasonable access" to commercial property. In re Revocation of Access of Block

No. 613, Lots No. 4 & 5, Twp. of Toms River, 224 N.J. 53, 67 (2016). "First,


                                                                          A-1958-18
                                        12
there must be direct access to a street, highway, or service road" and "if

improvements alter the route that patrons must take to gain access to the

commercial property, the new route must be able to 'support the traffic to the

business' and must be convenient, direct, and well-marked." Ibid. Where such

access is provided, DOT satisfies its obligation to provide reasonable alternative

access under the Act. Ibid. The purpose of N.J.S.A. 27:7-94(c) "is to [e]nsure

that a property owner is being treated fairly and equitably, and is not being

deprived of reasonable use of [his or her] property, when the DOT determines

to close an existing access point because it does not comply with current

requirements." In re Revocation of Access of Block No. 1901, Lot No. 1,

Borough of Paramus, Bergen Cnty. Parkway 17 Assocs., 324 N.J. Super. 322,

332 (App. Div. 1999).

      We note that effective July 16, 2018, the Code was repealed, and new

rules were adopted. 50 N.J.R. 11(a) (Jan. 2, 2018); 50 N.J.R. 1534(b) (July 16,

2018). Although the ALJ's initial decision of August 23, 2018, and the final

agency decision dated November 21, 2018, were issued after the rule change

became effective, both decisions cite to the regulations that existed prior to July

16, 2018, and not to the new regulations. For example, the final agency decision

relied upon N.J.A.C. 16:47-3.8(k)(3), which provided:


                                                                             A-1958-18
                                       13
              The corner clearance shall be measured between the
              end of the curb return of the intersecting street and the
              beginning of the curb return or beginning of the
              depressed curb for the driveway . . . . The distance shall
              be as follows:

                    ....

              3. A minimum of 100 feet (30.5 meters) for all
              driveways in the vicinity of signalized intersections and
              locations not covered in (k)1 and 2 above.

      The final agency decision also relied on N.J.A.C. 16:47-3.5(e)(6), which

provided, "[n]o access point shall be located along an acceleration, deceleration,

or exclusive right-turn or left-turn lane where the lane is at its full width." Those

were the provisions in effect when DOT made its determination to revoke

plaintiff's driveway access.

      After N.J.A.C. 16:47-3.8(k)(3) and N.J.A.C. 16:47-3.5(e)(6) were

repealed, the substance of those provisions was generally reallocated to the

appendices.     For example, Appendix K explains how to measure corner

clearance. 50 N.J.R. 11(a). Appendix E, Table E-1, pertains to the distance

between a driveway and an intersection. 50 N.J.R. 15434(b). Appendix D, D-

2(b)(3) provides that no driveway should be located along an acceleration,

deceleration, or exclusive right-turn or left-turn lane where the lane is at its full

width. 50 N.J.R. 15434(b). We add that certain terms relevant to this appeal


                                                                               A-1958-18
                                         14
were amended to simplify language. For example, the term "driveway" replaced

the phrases "direct access" or "access point." 50 N.J.R. 11(a).

      To avoid confusion, we refer in this opinion to N.J.A.C. 16:47-3.8(k)(3)

and N.J.A.C. 16:47-3.5(e)(6) because they were in effect when DOT made its

original determination about plaintiff's driveway and because the final agency

decision and initial decision cite to those regulatory provisions. However, for

other provisions of the code, we refer to the current regulations.

       Relevant to this appeal, N.J.A.C. 16:47-11.1(a) currently provides:

            The [DOT] may adjust, modify, or remove a driveway
            based upon maximum achievement of the goals and
            purposes of this chapter, if it determines that
            compliance with this chapter is not reasonably
            attainable or would leave the lot or site without
            reasonable access to the general system of streets and
            State highways as a result of the project.            An
            adjustment, modification, or removal of access will
            allow continuation of the existing use on the lot or site.

      With these statutory and regulatory provisions as a backdrop, we turn to

plaintiff's specific arguments as to why the final agency decision in this matter

is arbitrary and capricious. As we have noted, plaintiff presents numerous

arguments to show that the Commissioner's decision was arbitrary, capricious,

and unreasonable. We limit our discussion to those specific contentions that, in

our view, merit comment in this opinion.


                                                                           A-1958-18
                                       15
      Plaintiff contends that the Commissioner erred in concluding that her

driveway violated N.J.A.C. 16:47-3.8(k)(3) because it is opposite, not adjacent

to, Cherry Lane. As we have noted, prior to the rule change, N.J.A.C. 16:47-

3.8(k)(3) provided that a commercial driveway must have corner clearance

            between the end of the curb return of the intersecting
            street and the beginning of the curb return or beginning
            of the depressed curb for the driveway

                   ....

            [and] [a] minimum of 100 feet (30.5 meters) for all
            driveways in the vicinity of signalized intersections.

That regulatory provision makes no mention as to whether it pertains to property

opposite or adjacent to the intersecting streets. Rather, the provision requires

100 feet of clearance "for all driveways in the vicinity of signalized

intersections." The ALJ and Commissioner found that plaintiff's driveway did

not have the proper clearance. We are satisfied that the record supports that

finding.   Thus, we agree with the ALJ and Commissioner that plaintiff's

driveway violated N.J.A.C. 16:47-3.8(k)(3).

      Plaintiff also contends the Commissioner erred in referring to Town

Center Drive as a public street rather than as a private driveway. In this specific

context, we deem the distinction to be irrelevant. The critical issue is whether

Town Center Drive provides reasonable alternative access for plaintiff to Route

                                                                             A-1958-18
                                       16
206 via an easement as contemplated in N.J.S.A. 27:7-94(c)(1). We are satisfied

that Town Center Drive does provide reasonable access to plaintiff's property.

      Plaintiff further argues that the Code is aimed solely at preserving public

safety of the State's roads and highways and that, in this instance, no public

benefit—only a private one—is achieved by revoking her driveway access. We

disagree.   The record supports the Commissioner's finding that plaintiff's

driveway presented a safety hazard because it was less than 100 feet from a

signalized intersection. The DOT's interest in public safety extends to plaintiff

and the patients who visit her dental practice. In short, the Commissioner

determined that plaintiff's driveway made access from her commercial property

to and from Route 206 unsafe. Correcting that situation is a matter of public

safety and thus serves a public benefit.

      We acknowledge plaintiff's argument that her driveway was in place for

seventy-five years and had no violations. We also acknowledge that the record

shows that DOT constructed the exclusive left turn lane in front of her property

twenty-five years ago. We nonetheless reject plaintiff's contention that it is

unreasonable for DOT to now claim the left turn lane creates a safety violation.

The Act and the Code allow for the Commissioner to address changing

circumstances and to revoke a driveway that has become unsafe. See N.J.S.A.


                                                                           A-1958-18
                                       17
27:7-90; N.J.S.A. 27:7-94(a); N.J.A.C. 16:47-11.1. The Act and the Code

recognize that land development, especially in commercial districts, can render

previously acceptable conditions unsafe. Under the statutory and regulatory

framework, the Commissioner is charged with managing those situations on an

ongoing basis. See In re Revocation of Access of Block No. 1901, 324 N.J.

Super. at 332 (recognizing DOT's authority to close an existing access point

"because it does not comply with current requirements"). We conclude that in

this instance, the record supports the Commissioner's revocation of plaintiff's

driveway for safety reasons, notwithstanding that the same safety violation did

not exist historically.

      Relatedly, plaintiff argues the Act and the Code both contain a

"grandfather clause" that permits her to retain her original driveway. She relies

upon Paul Kimball Hosp., Inc. v. Brick Twp. Hosp., Inc., 86 N.J. 429, 440

(1981), which states that "[g]randfather clauses operate to exempt from the

requirements of legislative enactments certain defined individuals or entities

that, at the time the requirements become effective, meet specific defined

criteria." She also cites City of Linden, Cnty. of Union v. Benedict Motel Corp.,

370 N.J. Super. 372, 382 (App. Div. 2004), to support her argument that her

driveway access should not be revoked because it existed prior to July 1, 1976 .


                                                                           A-1958-18
                                      18
      Plaintiff's reliance on these cases is misplaced. In actuality, the ALJ and

the Commissioner found that plaintiff's driveway access permit was, in fact,

grandfathered. However, N.J.A.C. 16:47-11.4 provides:

            (a) For removal of all ingress to a lot or site from a State
            highway or all egress from a lot or site to a State
            highway, the existing permit or grandfathered permit
            will be revised to reflect the removal of ingress or
            egress and the attached plan will show any non-State
            highway access. An administrative permit will be
            issued.

            (b) After removal of all State highway access and
            establishment of the alternative access, the existing or
            grandfathered permit will be revoked.                An
            administrative permit will be issued reflecting the non-
            State highway access and indicating that no access will
            be allowed on the State highway.

            [(emphases added).]

      Thus, while plaintiff is correct that there is a provision for grandfathered

driveway permits, those permits may be revoked if, as happened here, DOT

determines there is a necessity to do so and provides alternative access.

Accordingly, the record supports the Commissioner's finding that even though

plaintiff's driveway permit was grandfathered, it should be revoked for a safety

violation given that reasonable alternative access was provided.

      In sum, we conclude that the decision of DOT was not arbitrary or

capricious and was supported by evidence in the record.

                                                                            A-1958-18
                                       19
                                        III.

      We next address plaintiff's contention that the Commissioner erred in

finding that the alternative access to her commercial property was reasonable.

We need not repeat our analysis and conclusions from the preceding section of

this opinion. We add that plaintiff argues the Commissioner failed to consider

safety aspects of the proposed alternative access because her dental patients will

now have to make a left turn across three lanes of traffic in order to enter Town

Center Drive. The record shows, however, that the Commissioner assessed the

safety aspects of the signalized intersection onto Town Center Drive and

determined the proposed alternative access was appropriate.

      Under the statutory framework, N.J.S.A. 27:7-94(c), reasonable

alternative access to commercial property exists if there is "direct access to a

street, highway, or service road" and, if "improvements alter the route that

patrons must take to gain access to the commercial property, the new route [is]

able to 'support the traffic to the business' and [is] convenient, direct, and well -

marked." In re Revocation of Access of Block No. 613, 224 N.J. at 67. The fact

that drivers making a left turn are required to cross three lanes of traffic at a

signalized intersection does not, in and of itself, make the roadway unsafe. We

defer to the Commissioner's expertise in such matters.


                                                                              A-1958-18
                                        20
                                        IV.

      Plaintiff contends that her due process rights were violated because she

did not receive notice DOT would revoke her driveway access. The record

belies that assertion.

      The Fourteenth Amendment to the United States Constitution provides

that no state may "deprive any person of life, liberty, or property, without due

process of law." U.S. Const. amend. XIV, § 1. The New Jersey Constitution

guarantees that all persons "have certain natural and unalienable rights"

including the fundamental right of "acquiring, possessing, and protecting

property." N.J. Const. art. I, ¶ 1. Substantive due process claims are recognized

under the New Jersey Constitution. State in the Interest of C.K., 233 N.J. 44,

73 (2018). Our courts employ the same standard as applied under the federal

constitution. Roman Check Cashing, Inc. v. N.J. Dep't of Banking & Ins., 169

N.J. 105, 110 (2001). In analyzing due process violations, New Jersey courts

consider "the nature of the affected right, the extent to which the governmental

restriction intrudes upon it, and the public need for the restriction." Greenberg

v. Kimmelman, 99 N.J. 552, 567 (1985). "The minimum requirements of due

process . . . are notice and the opportunity to be heard." N.J. Div. of Child Prot. &

Permanency v. J.R.-R., 248 N.J. 353, 369 (2021) (quoting Jamgochian v. State


                                                                              A-1958-18
                                        21
Parole Bd., 196 N.J. 222, 240 (2008)). The Commissioner must provide ninety days'

notice before a property owner's access is revoked as well as a plan for alternative

access. N.J.S.A. 27:7-94(b).

      The record shows that on September 23, 2014, DOT notified plaintiff it

would provide alternate access from her property to Route 206 and would revoke

her original driveway access because of safety violations pursuant to the Code.

On September 9, 2015, DOT notified plaintiff it would not reconsider its plan to

revoke her driveway access and grant her access via Town Center Drive.

      We agree with the Commissioner that plaintiff received adequate notice,

enabling her to challenge the DOT's revocation. Indeed, the ensuing litigation,

including this appeal, demonstrates that she has been afforded an opportunity to

challenge the DOT's decision to revoke access to her commercial property via

the original driveway.

                                        V.

      We turn next to plaintiff's argument that DOT took her property by

eminent domain without providing just compensation.            The United States

Constitution "provides that property shall not 'be taken for public use, without

just compensation.'" State ex rel. Comm'r of Transp. v. Marlton Plaza Assocs.,

426 N.J. Super. 337, 351 (App. Div. 2012) (citing Lingle v. Chevron U.S.A.


                                                                              A-1958-18
                                        22
Inc., 544 U.S. 528, 536 (2005)). A taking occurs when government permanently

physically invades a property and when it completely deprives an owner of all

economically beneficial use of the property. Id. at 353; see Cedar Point Nursery

v. Hassid, 141 S. Ct. 2063, 2071 (2021).

      Closure of driveway access is not considered a taking because it does not

constitute a permanent invasion of the property and also does not deny the

property owner of all economically beneficial use of a property. See Marlton

Plaza, 426 N.J. Super. at 353. Importantly for purposes of this appeal, a property

owner does not have an absolute right to access the State's highways and roads

"from any particular point on his or her property." Id. at 355. Thus, a property

owners' interest in a particular access point is not "property" for purposes of

eminent domain.     Ibid.   Revocation of a driveway, therefore, so long as

reasonable access remains, is not a taking and, therefore, is not compensable.

Ibid.; see also State by Comm'r of Transp. v. Van Nortwick, 260 N.J. Super.

555, 558 (App. Div. 1992) (Where driveway access is "limited but remains

reasonable," the property owner is not entitled to compensation; a property

owner is not "entitled to compensation by virtue of inconvenience caused by the

need to follow a more circuitous route.").




                                                                            A-1958-18
                                       23
      Plaintiff further argues that by revoking her access to a public street, DOT

has left her property landlocked. We disagree with that characterization. She

has reasonable access to Route 206 via an easement over Town Center Drive .

Accordingly, plaintiff's reliance on Lindel Realty Co. v. Miller, 2 N.J. Super.

204, 211–13 (Ch. Div. 1948), and Good Deal of Ivy Hill, Inc. v. City of Newark,

32 N.J. 263, 272 (1960), is misplaced. Those cases stand for the proposition

that a property owner cannot be denied access to a public street. But plaintiff

was not denied access because she was given reasonable alternative access in

compliance with the Code.

      Relatedly, plaintiff relies on Mueller v. N.J. Highway Auth., 59 N.J.

Super. 583, 589–90 (App. Div. 1960), for the proposition that "a total denial of

direct access to an abutting property is compensable." But again, there was no

total denial of direct access because plaintiff was given reasonable alternative

access. See also Van Nortwick, 260 N.J. Super. at 558 ("Although a diminution

of access may cause other conditions on the property itself which may be

compensable, as for example, . . . such things as a limitation of design options

or on-site maneuverability, as long as the remaining access is reasonable, the

diminution per se is not compensable.").




                                                                            A-1958-18
                                      24
                                        VI.

      We next address plaintiff's contentions that she was denied due process in

the OAL hearing because the ALJ was biased, prevented her from introducing

certain evidence, and did not permit her to cross-examine witnesses or to call

certain witnesses, and because DOT's witnesses were not "independent." Most

of plaintiff's specific contentions lack sufficient merit to warrant discussion. See

R. 2:11-3(e)(1)(E). We nonetheless add the following comments with respect

to plaintiff's contentions that the ALJ was biased and dishonest.

      Rule 1:12-1(g) provides that a judge should not sit when there is a reason

which might preclude a fair and unbiased hearing, or which might reasonably

lead counsel or the parties to believe so. The standard for recusal is whether "a

reasonable, fully informed person [would] have doubts about the judge's

impartiality." State v. Dalal, 221 N.J. 601, 607 (2015) (quoting DeNike v. Cupo,

196 N.J. 502, 517 (2008)).       Also, Canon 3 of the Code of Conduct for

Administrative Law Judges requires ALJs to conduct a hearing with impartiality.

N.J.A.C. 1:1 App.

      Plaintiff claims that the ALJ was biased because he lied. For example,

she contends that he stated the matter was expedited, then later denied saying so




                                                                              A-1958-18
                                        25
and asserted that it was in fact not expedited. The full record belies plaintiff's

allegation.

      On February 2, 2016, the ALJ did in fact indicate that the matter would

be expedited. However, on February 19, 2016, after plaintiff asserted she

needed more time to gather evidence, the ALJ explained that the matter would

not be expedited. On July 20, 2016, the ALJ further explained to plaintiff the

case was "certainly not expedited by any means." The court continued, "[i]t's

not expedited, it's not normal, it's starting to become delayed."

      OAL hearings are meant to be expedited, if possible. See N.J.A.C. 1:1-

14.2(a) ("Hearings and other proceedings shall proceed with all reasonable

expedition . . . ."). N.J.A.C. 1:1-14.6(a) gives the ALJ the authority to determine

whether a proceeding should be expedited. Importantly, an ALJ may convert a

proceeding from expedited to non-expedited. N.J.A.C. 1:1-14.6(d); see also

N.J.A.C. 1:1-14.6(f) ("The judge may establish special accelerated or

decelerated schedules to meet the special needs of the parties or the particular

case."). Finally, the ALJ "may take such other actions as are necessary for the

proper, expeditious and fair conduct of the hearing." N.J.A.C. 1:1-14.6(p).

      We resolutely reject plaintiff's allegation that the ALJ "lied." Even if he

initially expected the matter to be expedited, he informed the parties that he had


                                                                             A-1958-18
                                       26
changed that determination. We see nothing inappropriate, much less dishonest,

in the manner in which the ALJ handled this sharply contested litigation.

      We likewise reject plaintiff's argument that the ALJ conducted the hearing

unfairly because she received expert reports only one day, and not five days,

prior to the experts' testimony. The record indicates that plaintiff did not object.

When a party has a reasonable opportunity to make an objection and fails to do

so, that party is precluded from raising the issue on appeal unless the prohibition

would result in plain error, i.e., error "clearly capable of producing an unjust

result." R. 1:7-2.

      The decision of whether to exclude an expert report that is submitted late

is guided by whether there was (1) a design to mislead, (2) surprise, and (3)

prejudice if the evidence is admitted. In re Commitment of G.D., 358 N.J. Super.

310, 315–16 (App. Div. 2003). The judge's ruling as to whether to permit a late

submitted expert report is reviewed under an abuse of discretion standard and

"must stand unless so wide of the mark that a manifest denial of justice resulted."

Ratner v. Gen. Motors Corp., 241 N.J. Super. 197, 202 (App. Div. 1990). In this

instance, the ALJ had no occasion to make findings regarding motive and

prejudice because plaintiff did not object.




                                                                              A-1958-18
                                        27
      As part of plaintiff's overarching complaint that the DOT's decision and

the ensuing litigation was tainted by bias and corrupt influence, plaintiff argues

witnesses were not "independent" because they were employed by DOT. It is

not disputed that expert witnesses Paul Ignarri, David Simmons, and Scott

Parker had long-term relationships with DOT as employees and independent

contractors. Plaintiff argues that those witnesses were thus biased in favor of

DOT and therefore could not give independent opinions.

      N.J.A.C. 1:1-15.9(b) provides:

            If a witness is testifying as an expert, testimony of that
            witness in the form of opinions or inferences is
            admissible if such testimony will assist the judge to
            understand the evidence or determine a fact in issue and
            the judge finds the opinions or inferences are:

            1. Based on facts and data perceived by or made known
            to the witness at or before the hearing; and

            2. Within the scope of the special knowledge, skill,
            experience or training possessed by the witness.

      The administrative rules give an ALJ latitude in admitting evidence, so

long as an expert's opinion is based on factual evidence. N.J.A.C. 1:1-15.9(b);

see also State v. Townsend, 186 N.J. 473, 494 (2006) (explaining the net opinion

rule precludes expert testimony that is not supported by factual evidence or other

data or based merely on unfounded speculation). There is no categorical rule


                                                                            A-1958-18
                                       28
that prohibits an ALJ from considering expert testimony from an employee or

independent contractor of an agency. In this instance, the experts' specialized

knowledge of DOT's methodologies assisted the ALJ to understand the

evidence.   Accordingly, the ALJ did not abuse its discretion, much less

demonstrate bias, by admitting expert testimony from individuals who had

employment relationships with DOT.

      Plaintiff further alleges that the ALJ was biased because he refused to

permit her to explore through discovery and cross-examination what she

believes to be the true underlying basis for DOT's decision to the revoke access

to her driveway access. Plaintiff contends, for example, the ALJ improperly

prohibited her from presenting evidence with respect to an allegedly "bogus"

contract with Lowe's or with respect to nine allegedly comparable properties

where DOT did not revoke the owner's driveway access. Plaintiff argues that

but for what she describes as a "sham" contract, DOT would not have taken any

action against her.

      As a general matter, an ALJ has wide discretion in controlling discovery

and the presentation and admissibility of evidence. See N.J.A.C. 1:1-14.6.

N.J.A.C. 1:1-14.6(k) authorizes an ALJ to limit the presentation of evidence. In

addition, N.J.A.C. 1:1-14.6(m) permits the judge to make rulings necessary to


                                                                          A-1958-18
                                      29
prevent irrelevant questioning and to expedite cross-examination. N.J.A.C. 1:1-

14.6(p) permits the ALJ to take actions necessary for the "proper, expeditious

and fair conduct of the hearing."

      Plaintiff argues the testimony of Ignarri and Richard Dube contradicted

their answers to the second set of interrogatories, but the ALJ did not permit her

to fully question them about these contradictions. Ignarri and Dube stated in

their answers to the second set of interrogatories that they only began the

revocation process upon learning plaintiff was contesting the agreement with

Lowe's. According to plaintiff, the contract Lowe's showed DOT was not the

agreement she signed.

      The ALJ was authorized to conduct the hearing in such a way as to ensure

that only relevant evidence was presented. The ALJ in fact permitted plaintiff

to question Ignarri, who stated the agreement between plaintiff and Lowe's had

no bearing on DOT's decision to revoke her driveway access notwithstanding

his answers to interrogatories. The ALJ explained to plaintiff that this line of

questioning was irrelevant to the question of whether DOT properly closed

plaintiff's driveway. We see no abuse of discretion much less bias. Even

accepting for the sake of argument that DOT was alerted to plaintiff's driveway

because it became aware that plaintiff was contesting the agreement, we are


                                                                            A-1958-18
                                       30
satisfied that the decision to revoke her driveway access was ultimately based

upon safety violations. We agree with the ALJ that any dispute between plaintiff

and Lowe's concerning their agreement regarding the installation and

maintenance of Town Center Drive is not relevant to whether plaintiff's original

driveway suffered from safety violations and thus whether the revocation of her

use of that driveway was appropriate in accordance with the governing statute

and regulations.3

      To the extent we have not addressed them, any remaining arguments

raised by plaintiff lack sufficient merit to warrant discussion.       R. 2:11-

3(e)(1)(D).

      Affirmed.




3
  As explained in our opinion in the related appeal, there is no dispute that the
agreement between defendant and Lowe's contemplated the removal of
plaintiff's original driveway.
                                                                           A-1958-18
                                      31